DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
Status of Claims
Applicant's arguments, filed 6/10/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 6/10/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 11, and 13.
Applicants have introduced new claims 28-32.
Applicants have left claims 4-10 and 14-18 as previously presented/originally filed.
Applicants have canceled/previously canceled claims 2-3.
Claims 19-27 are withdrawn from consideration due to the election filed on 06/19/2021.
Claims 1, 4-11, 13-18, and 28-32 are the current claims hereby under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103 - Modified and Maintained Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulein et al. (Pub. No. US 2005/0211571), hereinafter referred to as Schulein, in view of Ben-Yoav et al. (Pub. No. US 2014/0332410), hereinafter referred to as Ben-Yoav, in view of Kim et al. (“Programmable ‘Semismart’ Sensor: Relevance to Monitoring Antipsychotics”), hereinafter referred to as Kim.
The claims are generally directed towards an electrochemical sensor comprising one counter electrode, optionally a reference electrode, an array of multiple working electrodes, wherein the array of working electrodes comprises: a first subarray consisting of one or more bare electrodes; a second subarray consisting of one or more film-coated electrodes; a third subarray consisting of one or more conductive additive-incorporated film-coated electrodes; wherein a film-forming material has a repeat unit that comprises a six-membered non-aromatic ring such that the film coated electrodes are partially selective and can cross-react with multiple redox molecules.
Regarding Claim 1, Schulein discloses an electrochemical sensor (Abstract, “device for the electrochemical detection of at least one biochemical molecule” and Fig. 1) comprising one counter electrode (Fig. 1, “GE” and, para. [0014], “counter electrode”), optionally a reference electrode (Fig. 1, “RE”, and para. [0014], “reference electrode”), an array of multiple working electrodes (Fig. 1, “AE1, AE2, AE3”, and para. [0014], “at least one working electrode…”), wherein the array of working electrodes comprises: 
a first subarray (Fig. 1, “AE1”, and para. [0037], “working electrode AE1 …”); 
a second subarray (Fig. 1, “AE2”, and para. [0037], “working electrode AE2 …”); and
a third subarray (Fig. 1, “AE3”, and para. [0037], “working electrode AE3 …”).
While Schulein discloses that the multiple working electrodes can be coated with complementary biochemical molecules to enable simultaneous electrochemical detection (para. [0018]), Schulein does not explicitly disclose wherein the first subarray consists of one or more bare electrodes, the second subarray consists of one or more film-coated electrodes, wherein a film-forming material has a repeat unit that comprises a six-membered non-aromatic ring.
 Ben-Yoav teaches of a lab on a chip device for detecting analytes and biomarkers within a blood sample (Abstract and para. [0006-0008]). Ben-Yoav further teaches that the surface of the working electrodes can be bare and unmodified (para. [0050], “bare, unmodified working electrode”). Ben-Yoav further teaches that the surface of the working electrodes can be film-coated electrodes (para. [0007], “working electrode of the at least one 3-electrode set includes catechol grafted to chitosan”). Ben-Yoav further teaches the film forming material has a repeat unit that comprises a six-membered non-aromatic ring (para. [0012], catechol is a six-membered non-aromatic ring). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple working electrodes disclosed by Schulein to explicitly include one bare working electrode and one film-coated electrode as taught by Ben-Yoav. Ben-Yoav teaches that the three different working electrodes with different types of coatings on the working electrodes allows for different results to be measured in regards to the diffusion rate of analyte (para. [0068] and Table 1). Further, Schulein suggests that multiple working electrodes can be used for simultaneous detection of a plurality of different substances (Schulein, para. [0018]). One of ordinary skill in the art would have recognized the benefit of using multiple individual working electrodes with a single potentiostat disclosed by Schulein with the different coatings taught by Ben-Yoav to have a device that measures different results of analytes in one fluid sample.
However, modified Schulein does not explicitly disclose the third subarray consists of one or more conductive additive-incorporated film-coated electrodes.
Kim teaches of an electrochemical sensor (Abstract, Fig. 1C). Kim teaches that the electrochemical sensor includes a three electrode system including a reference electrode, counter electrode, and a working electrode (pg. 2164, “Experimental Section”, para. 2-3). Kim further teaches that the electrochemical sensor includes carbon nano-tubes embedded within a matrix of the composite film on the electrode (Abstract, Fig. 2, pg. 2158, “Programmable Assembly of CNT-Chitosan Composite”, para. 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple working electrodes disclosed by modified Schulein to additionally include one or more conductive additive-incorporated film-coated electrodes. Kim teaches that carbon nanotubes incorporated into an electrode film coating offer unique properties for the sensor, such as sensitivity and confer electrocatalytic activities (Abstract, pg. 2158, right col., 1st full paragraph, pg. 2160, “Clozapine Analysis in Buffered Samples, para. 1). One of ordinary skill would recognize that including an additional set of electrodes with a conductive additive-incorporated film-coated electrode would allow for additional measurements to be measured.
However, modified Schulein does not explicitly disclose that the film coated electrodes are partially selective and can cross-react with multiple redox molecules.
Kim further teaches that film coating for the electrodes is chitosan (Abstract, Fig. 2, Fig. 3, pg. 2158, “Programmable Assembly of CNT-Chitosan Composite”, para. 2). Kim further teaches that the film coating allows for the electrodes, and the sensor, to be partially selective and react with multiple molecules (Fig. 1, “partially selective sensor”, pg. 2158, left col., para. 2, and pg. 2164, left col., para. 1, “semismart sensor … appropriate sensitivities and overlapping selectivities”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that using a chitosan film coating would allow for the electrodes to be partially selective and cross-react with multiple redox molecules. Kim teaches that a coating that obtains multiple different results allows for a more complete and robust understanding of the patients health (pg. 2157, left col., para. 1 - right col., para. 1).
Regarding Claim 4, modified Schulein discloses an electrochemical sensor according to claim 1.
However, modified Schulein does not explicitly disclose wherein the six-membered, non-aromatic ring bears amine group, carboxylic acid group, hydroxyl group or sulfonic acid group covalently bonded to a carbon atom of said ring.
Ben-Yoav further teaches that the six-member non-aromatic ring is chitosan, which bears two hydroxyl groups (para. [0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the six-member non-aromatic ring to be chitosan. Ben-Yoav teaches that chitosan is a naturally derived polysaccharide, which is a versatile biomaterial that results in a redox cycling system, which can be used for the detection and monitoring of drug levels (para. [0035]). Further, one of ordinary skill in the art would recognize that chitosan could be used as a membrane on a working electrode.
Regarding Claim 5, modified Schulein discloses an electrochemical sensor according to claim 1.
However, modified Schulein does not explicitly disclose wherein the film-forming material is polysaccharide.
Ben-Yoav further teaches that the film-forming material is polysaccharide (para. [0012] and [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the six-member non-aromatic ring to be chitosan. Ben-Yoav teaches that chitosan is a naturally derived polysaccharide, which is a versatile biomaterial that results in a redox cycling system, which can be used for the detection and monitoring of drug levels (para. [0035]). 
Regarding Claim 6, modified Schulein discloses an electrochemical sensor according to claim 5.
However, modified Schulein does not explicitly disclose wherein the polysaccharide is chitosan.
Ben-Yoav further teaches that the polysaccharide is chitosan (para. [0012] and [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the six-member non-aromatic ring to be chitosan. Ben-Yoav teaches that chitosan is a naturally derived polysaccharide, which is a versatile biomaterial that results in a redox cycling system, which can be used for the detection and monitoring of drug levels (para. [0035]). 
Regarding Claim 7, modified Schulein discloses an electrochemical sensor according to claim 1, wherein the conductive additive that is incorporated into the one or more conductive additive-incorporated film-coated electrodes is carbon nanotubes (Kim, Abstract, Fig. 2, pg. 2158, “Programmable Assembly of CNT-Chitosan Composite”, para. 1-2).
Regarding Claim 8, modified Schulein discloses an electrochemical sensor according to claim 1.
However, modified Schulein does not explicitly disclose wherein at least one of the working electrodes is a chitosan-coated electrode.
Ben-Yoav further teaches that the film coating the electrode is chitosan (para. [0012] and [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the six-member non-aromatic ring to be chitosan. Ben-Yoav teaches that chitosan is a naturally derived polysaccharide, which is a versatile biomaterial that results in a redox cycling system, which can be used for the detection and monitoring of drug levels (para. [0035]). 
However, modified Schulein does not explicitly disclose carbon nanotubes are also incorporated.
Kim further teaches that the electrochemical sensor includes carbon nano-tubes embedded within a matrix of the composite film on the electrode (Abstract, Fig. 2, pg. 2158, “Programmable Assembly of CNT-Chitosan Composite”, para. 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple working electrodes with a chitosan coating disclosed by modified Schulein to additionally include one or more conductive additive-incorporated film-coated electrodes. Kim teaches that carbon nanotubes incorporated into an electrode film coating, such as chitosan, offer unique properties for the sensor, such as sensitivity and confer electrocatalytic activities (Abstract, pg. 2158, right col., 1st full paragraph, pg. 2160, “Clozapine Analysis in Buffered Samples, para. 1). One of ordinary skill would recognize that including an additional set of electrodes with a conductive additive-incorporated film-coated electrode would allow for additional measurements to be measured.
Regarding Claim 9, modified Schulein discloses an electrochemical sensor according to claim 1, wherein the working electrodes comprise: one or more bare gold electrodes; and one or more chitosan-coated gold electrodes (para. [0034], “electrodes may be produced from conventional materials, for example suitable materials such as gold …”).
Regarding Claim 10, modified Schulein discloses an electrochemical sensor according to claim 1, wherein the working electrodes comprise: one or more bare gold electrodes; one or more chitosan-coated gold electrodes; and one or more carbon nanotubes-incorporated chitosan-coated gold electrodes (para. [0034], “electrodes may be produced from conventional materials, for example suitable materials such as gold …”).
Claims 13-18 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulein et al. (Pub. No. US 2005/0211571), hereinafter referred to as Schulein, in view of Ben-Yoav et al. (Pub. No. US 2014/0332410), hereinafter referred to as Ben-Yoav, in view of Kim et al. (“Programmable ‘Semismart’ Sensor: Relevance to Monitoring Antipsychotics”), hereinafter referred to as Kim, in view of Cobelli et al. (Pub. No. US 2014/0118138), hereinafter referred to as Cobelli.
Regarding Claim 13, Schulein discloses a device for electrochemical detection (Abstract, “device for the electrochemical detection of at least one biochemical molecule” and Fig. 1), comprising: 
one counter electrode (Fig. 1, “GE” and, para. [0014], “counter electrode”), optionally a reference electrode (Fig. 1, “RE”, and para. [0014], “reference electrode”), and an array of multiple working electrodes (Fig. 1, “AE1, AE2, AE3”, para. [0014], “at least one working electrode…”, and para. [0037]), and
a potentiostat or galvanostat (Fig. 1, element P, “potentiostat”, para. [0015]) to which the electrodes are electrically connected to allow control of the potential or current of the working electrodes (para. [0015], “potentiostat for generating a predetermined voltage profile between the working electrodes and the reference electrode …”, respectively, to create a data set of electrochemical signals when the electrodes are immersed in a sample (para. [0017], “means for measuring the currents flowing through the working electrodes” and para. [0037], “means for taking up the liquid containing the biochemical molecules to be detected … working electrodes AE1, AE2, AE3…”).
While Schulein suggests the working electrodes can be coated with complementary biochemical molecules (para. [0018]), Schulein does not explicitly disclose wherein at least one of the working electrodes is a film-coated electrode, and wherein a film-forming material has a repeat unit that comprises a six-membered non-aromatic ring.
Ben-Yoav teaches of a lab on a chip device for detecting analytes and biomarkers within a blood sample (Abstract and para. [0006-0008]). Ben-Yoav further teaches that the surface of the working electrodes can be film-coated electrodes (para. [0007], “working electrode of the at least one 3-electrode set includes catechol grafted to chitosan”). Ben-Yoav further teaches the film forming material has a repeat unit that comprises a six-membered non-aromatic ring (para. [0012], catechol is a six-membered non-aromatic ring). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three electrodes disclosed by Schulein to include one film-coated electrode as taught by Ben-Yoav. Ben-Yoav teaches that the three different working electrodes with different types of coatings on the working electrodes allows for different results to be measured in regards to the diffusion rate of analyte (para. [0068] and Table 1). Further, Schulein suggests that multiple working electrodes for simultaneous detection of a plurality of different substances (Schulein, para. [0018]). One of ordinary skill in the art would have recognized the benefit of using multiple individual working electrodes with a single potentiostat disclosed by Schulein with the different coatings taught by Ben-Yoav to have a device that measures different results of analytes.
However, modified Schulein does not explicitly disclose that the film coated electrodes are partially selective and can cross-react with multiple redox molecules.
Kim teaches of an electrochemical sensor (Abstract, Fig. 1C). Kim teaches that the electrochemical sensor includes a three electrode system including a reference electrode, counter electrode, and a working electrode (pg. 2164, “Experimental Section”, para. 2-3). Kim further teaches that film coating for the electrodes is chitosan (Abstract, Fig. 2, Fig. 3, pg. 2158, “Programmable Assembly of CNT-Chitosan Composite”, para. 2). Kim further teaches that the film coating allows for the electrodes, and the sensor, to be partially selective and react with multiple molecules (Fig. 1, “partially selective sensor”, pg. 2158, left col., para. 2, and pg. 2164, left col., para. 1, “semismart sensor … appropriate sensitivities and overlapping selectivities”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that using a chitosan film coating would allow for the electrodes to be partially selective and cross-react with multiple redox molecules. Kim teaches that a coating that obtains multiple different results allows for a more complete and robust understanding of the patients health (pg. 2157, left col., para. 1 - right col., para. 1).
However, modified Schulein does not explicitly disclose a processor configured to analyze the data set of electrochemical signals by one or more chemometric techniques.
Cobelli teaches an electrochemical sensor (Fig. 1, element 10, “continuous analyte sensor”), including working, reference, and secondary electrodes (para. [0126]). Cobelli further teaches of a processor module (Fig. 2, element 214) to collect sensor data and may be utilized to efficiently process data through a prediction module (para. [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical sensor disclosed by modified Schulein to explicitly disclose a processor to perform analysis of the electrochemical signals. A processor module included within the electrochemical sensor device allows for the device to efficiently process data or perform additional algorithmic processing on the sensor data (para. [0048-0049]).
Regarding Claim 14, modified Schulein discloses a device according to claim 13, comprising the potentiostat, the potentiostat being configured to record current signals measured by voltammetry (para. [0017], “means for measuring the currents flowing through the working electrodes”).
Regarding Claim 15, modified Schulein discloses a device according to claim 14.
However, modified Schulein does not explicitly disclose wherein the one or more chemometric techniques include a regression method, a supervised or unsupervised machine learning algorithm, or both.
Cobelli further teaches that the processor module may utilize an autoregression model to predict a future value from the analyte sensor (para. [0116] and Fig. 6) and neural networks to predict a future value from the analyte sensor (para. [0115]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the processor to use an autoregression method or a machine learning algorithm to analyze the data set. Cobelli teaches that an autoregression method and a machine learning algorithm can be useful when predicting a future concentration value, which can be important for diagnostic purposes (para. [0116]).
Regarding Claim 16, modified Schulein discloses a device according to claim 15.
However, modified Schulein does not explicitly disclose wherein the regression method is partial least square regression (PLSR).
Cobelli further teaches that the processor module may utilize a weighted least squares regression to perform data analysis (para. [0116]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically utilize a least squares regression to perform the data analysis. Cobelli teaches that an autoregression method can be useful when predicting a future concentration value, which can be important for diagnostic purposes (para. [0116]).
Regarding Claim 17, modified Schulein discloses a device according to claim 15. 
However, modified Schulein does not explicitly disclose wherein the supervised machine learning algorithm is a trained artificial neural network (ANN).
Cobelli further teaches that the processor module may utilize an artificial neural network that can consider other information to predict a future analyte value (para. [0115]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor to utilize an artificial neural network to analyze the sensor data. Cobelli teaches that a neural network can use current analyte sensor data to predict a future value, which can be important for diagnostic purposes (para. [0115]).
Regarding Claim 18, modified Schulein discloses a device according to claim 14.
However, modified Schulein does not explicitly disclose wherein the processor is configured to reduce the dimensions of the data set by extracting electrochemical features recorded by voltammetry.
Cobelli further teaches that the processor module may include a data generator to generate data packages, which can include filtered data or calibrated data (para. [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor to filter and extract features from the sensor data. Extracting filtered data or calibrated data allows for the processor module to more easily transfer the data to outside sources or store the data within a memory (para. [0056-0057]).
Regarding Claim 28, modified Schulein discloses a device for electrochemical detection according to claim 13, wherein the array of working electrodes comprises: a subarray consisting of one or more film-coated electrodes (Ben-Yoav, para. [0007], “working electrode of the at least one 3-electrode set includes catechol grafted to chitosan” and para. [0012], catechol is a six-membered non-aromatic ring).
However, modified Schulein does not explicitly disclose a subarray consisting of one or more bare electrodes.
Ben-Yoav further teaches that the surface of one of the multiple working electrodes can be bare and unmodified (para. [0050], “bare, unmodified working electrode”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple working electrodes disclosed by modified Schulein to explicitly include at least one subarray with bare electrodes and at least one subarray with film-coated electrodes. Ben-Yoav teaches that the three different working electrodes with different types of coatings (or lack of a coating) on the working electrodes allows for different results to be measured in regards to the diffusion rate of analyte (para. [0068] and Table 1). Further, Schulein suggests that multiple working electrodes can be used for simultaneous detection of a plurality of different substances (Schulein, para. [0018]). One of ordinary skill in the art would have recognized the benefit of using multiple individual working electrodes with a single potentiostat disclosed by Schulein with the different coatings taught by Ben-Yoav to have a device that measures different results of analytes in one fluid sample.
Regarding Claim 29, modified Schulein discloses a device for electrochemical detection according to claim 28.
However, modified Schulein does not explicitly disclose wherein the electrode(s) in the second subarray is/are coated with a chitosan film.
Ben-Yoav further teaches that the polysaccharide coating is chitosan (para. [0012] and [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the six-member non-aromatic ring to be chitosan. Ben-Yoav teaches that chitosan is a naturally derived polysaccharide, which is a versatile biomaterial that results in a redox cycling system, which can be used for the detection and monitoring of drug levels (para. [0035]). 
Regarding Claim 30, modified Schulein discloses a device for electrochemical detection according to claim 28, wherein the array of working electrodes further comprises a third subarray consisting of one or more conductive additive-incorporated film-coated electrodes.
Kim further teaches that the electrochemical sensor includes carbon nano-tubes embedded within a matrix of the composite film on the electrode (Abstract, Fig. 2, pg. 2158, “Programmable Assembly of CNT-Chitosan Composite”, para. 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple working electrodes disclosed by modified Schulein to additionally include one or more conductive additive-incorporated film-coated electrodes. Kim teaches that carbon nanotubes incorporated into an electrode film coating offer unique properties for the sensor, such as sensitivity and confer electrocatalytic activities (Abstract, pg. 2158, right col., 1st full paragraph, pg. 2160, “Clozapine Analysis in Buffered Samples, para. 1). One of ordinary skill would recognize that including an additional set of electrodes with a conductive additive-incorporated film-coated electrode would allow for additional measurements to be measured.
Regarding Claim 31, modified Schulein discloses a device for electrochemical detection according to claim 30, wherein the electrode(s) in the third subarray is/are coated with a carbon nanotubes-incorporated chitosan film (Kim, Abstract, Fig. 2, pg. 2158, “Programmable Assembly of CNT-Chitosan Composite”, para. 1-2).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulein et al. (Pub. No. US 2005/0211571), hereinafter referred to as Schulein, in view of Ben-Yoav et al. (Pub. No. US 2014/0332410), hereinafter referred to as Ben-Yoav, in view of Kim et al. (“Programmable ‘Semismart’ Sensor: Relevance to Monitoring Antipsychotics”), hereinafter referred to as Kim, as applied to claim 1 above, and further in view of Fomina et al. (Pub. No. US 2017/0370870), hereinafter referred to as Fomina.
Regarding Claim 11, modified Schulein discloses an electrochemical sensor according to claim 1, wherein the working electrodes comprise: 
one or more bare electrodes (Ben-Yoav, para. [0050], “bare, unmodified working electrode”);
one or more chitosan-coated electrodes (Ben-Yoav, para. [0007], “working electrode of the at least one 3-electrode set includes catechol grafted to chitosan”); 
one or more carbon nanotubes-incorporated chitosan-coated electrodes (Kim, Abstract, Fig. 2, pg. 2158, “Programmable Assembly of CNT-Chitosan Composite”, para. 1-2); and 
	However, modified Schulein does not explicitly disclose the working electrodes comprise one or more reduced graphene oxide-coated electrodes and the film is electrodeposited film.
Fomina teaches of a coating electrode including a coating configured to immobilize biomolecules for detection (Abstract, Fig. 1, element 100, “coated electrode”). Fomina further teaches that the coating on the electrode can include a reduced graphene coating (para. [0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the multiple working electrodes disclosed by modified Schulein to additionally include a working electrode with a reduced graphene oxide-coated electrode. Fomina teaches that a reduced graphene coating improves electron transfer rates and the graphene coating is effective when measuring organic redox reagents (para. [0074] and para. [0084]). One of ordinary skill in the art would further recognize that a graphene coating is capable of being electrodeposited on a working electrode. 
	However, modified Schulein does not explicitly disclose wherein the film made of chitosan are electrodeposited films. 
Ben-Yoav further teaches that the film is an electrodeposited film (Fig. 5, and para. [0052], “an application of a cathodic current … is used to fabricate the chitosan film through an electrodeposition”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film disclosed by modified Schulein to explicitly use an electrodeposited film. Ben-Yoav teaches that electrodeposition is a common technique and it allows for the thickness of the film to be controlled (para. [0052] and [0097]).
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulein et al. (Pub. No. US 2005/0211571), hereinafter referred to as Schulein, in view of Ben-Yoav et al. (Pub. No. US 2014/0332410), hereinafter referred to as Ben-Yoav, in view of Kim et al. (“Programmable ‘Semismart’ Sensor: Relevance to Monitoring Antipsychotics”), hereinafter referred to as Kim, in view of Cobelli et al. (Pub. No. US 2014/0118138), hereinafter referred to as Cobelli, as applied to claim 30 above, and further in view of Fomina et al. (Pub. No. US 2017/0370870), hereinafter referred to as Fomina.
Regarding Claim 32, modified Schulein discloses a device for electrochemical detection according to claim 30.
While modified Schulein suggests the multiple electrodes, which includes at least more than two working electrodes (para. [0019]), can be coated with complementary biochemical molecules (para. [0018]). However,  modified Schulein does not explicitly disclose wherein the array of working electrodes further comprises a fourth subarray consisting of one or more reduced graphene oxide-coated electrodes.
Fomina teaches of a coating electrode including a coating configured to immobilize biomolecules for detection (Abstract, Fig. 1, element 100, “coated electrode”). Fomina further teaches that the coating on the electrode can include a reduced graphene coating (para. [0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the multiple working electrodes disclosed by modified Schulein to additionally include a working electrode with a reduced graphene oxide-coated electrode. Fomina teaches that a reduced graphene coating improves electron transfer rates and the graphene coating is effective when measuring organic redox reagents (para. [0074] and para. [0084]). One of ordinary skill in the art would further recognize that a graphene coating is capable of being including on a working electrode. 
Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive.
Applicants have argued on pages 8-9 of Remarks, filed 06/10/2022, that the sensor of Schulein is designed to detect a specific analyte and requires specificity for operation. Applicants further argue on pages 8-9 that modifying the sensor of Schulein would change its basic principle of operation and would cancel out the effects of the specific “probes”. 
The Examiner respectfully disagrees. As recited and reiterated within the rejection, Schulein discloses of a sensor including multiple working electrodes for the simultaneous electrochemical detection of biochemical molecules within a single fluid sample (para. [0011]). Schulein further discloses multiple different coatings can be applied to the working electrode and the choice of coating is dependent on the type of biochemical molecules to be detected (para. [0018]). While Schulein describes in one example the biochemical may be nucleic acids with specific probes immobilized on the electrode surface as the coating (para. [0024] and [0034]), Schulein explicitly states the choice of coating is user dependent and depends on what biochemical molecule is to be detected (para. [0018]). Therefore, as reiterated in the rejection above, modifying a bare working electrode disclosed by Schulein with the chitosan coating taught by at least Ben-Yoav would yield an electrochemical sensor with partial selectivity and would not change the operation of Schulein.
Applicants have further argued on pages 10-12 of Remarks, filed 06/10/2022, that chemometric techniques are not needed in Schulein because the electrodes are specific. 
The Examiner respectfully disagrees. As recited above, and reiterated in the rejection, the working electrodes of Schulein are dependent on the selected coating. The coating of Ben-Yoav would yield a working electrode that is partially selective. Further, as reiterated above in the rejection, using chemometric techniques would allow for a user to quantify results in an efficient manner from working electrodes with different coatings (para. [0048-0049]).
Applicants have further argued on page 12 of Remarks, filed 06/10/2022, that there is not a reasonable expectation of success that the modified sensor would accurately determine levels of biomarkers such as dopamine and the chemometric model would resolve a voltammogram to determine treatment results.
The Examiner respectfully disagrees. Applicants arguments are not commensurate in scope with the claimed invention. As claimed, the processor is configured to analyze data sets using chemometric techniques, but the claimed invention does not recite the particulars that are argued. For example, using a chemometric model to determine dopamine levels, or determining treatment results, are not recited. Further, Cobelli teaches that the sensor data refers to any form of the measured data from the sensor, which includes voltage or amps (para. [0039]), therefore a voltammogram can be used as an input for the chemometric model. However, the addition of a processor with the multiple working electrodes with multiple different coatings taught by modified Schulein would allow for a chemometric model process of a voltammogram recorded by the multiple working electrodes. Therefore, one of ordinary skill in the art would recognize the benefit of using chemometric techniques to quickly analyze and compare the multiple measurements. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791